UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 11, 2011 ROGERS CORPORATION (Exact name of Registrant as specified in Charter) Massachusetts (State or Other Jurisdiction of Incorporation) 1-4347 (Commission File Number) 06-0513860 (I.R.S. Employer Identification No.) One Technology Drive, P.O. Box 188, Rogers, Connecticut 06263-0188 (Address of Principal Executive Offices and Zip Code) (860) 774-9605 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 204.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On May 11, 2011, the Compensation and Organization Committee of the Board of Directors (the "Committee") of Rogers Corporation approved and adopted the Fourth Amendment to the Rogers Corporation Annual Incentive Compensation Plan (the "Plan").The Fourth Amendment replaces Section 4.2 of the Plan in order to modify and clarify the weighting of various performance criteria used to calculate the incentive awards for each participant group.The Fourth Amendment is effective for the 2011 fiscal year.This description is qualified in its entirety by reference to the Fourth Amendment, which is filed as Exhibit 10.1 to this Form 8-K, andis hereby incorporated by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Fourth Amendment to the Rogers Corporation Annual Incentive Compensation Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROGERS CORPORATION By: /s/ Terry W. Mahoney Terry W. Mahoney Vice President and General Counsel Date:May 18, 2011
